On Application for Rehearing.
PER CURIAM.
The right of exemption of the homestead from seizure is given only to the head of a family, or to a person having a mother or father, or other person or persons dependent upon him or her for support. It is for the joint benefit of a person and his family, and it protects him or her in the ownership and possession of the homestead occupied by them. And the courts, and other ministerial officers of the state, are forbidden to enforce any judgment, execution, or decree against the property exempted as a' homestead, except for certain debts mentioned in article 245 of the Constitution of the state.
A debtor may not mortgage his homestead, without the written consent of his wife. Article 246. The law does not protect the homestead of a man who is alone, but that of the man or woman with a family or other dependents. And this resultant or expectant right of the family may be protected during the lifetime of the head of the family. He, the head, may do so for the joint benefit of himself and his family. No one else may be authorized to act for the family during the lifetime of the head thereof. The widow and children may claim the exemption of the homestead from seizure only of a deceased beneficiary, or head of a family. The head of the family then has the constitutional right to show, as against the other party to the contract attacked, that it, the contract, is not what it purports to be on its face, and that the pretended act of sale of his homestead is, in reality, a mortgage upon his homestead. And, when such a contract of mortgage is shown by- parol or documentary evidence, it will be set aside as being in violation of the provision of the Constitution which forbids such contracts without the consent of the wife. The existing rules of evidence must bend to the force of the Constitution, which not only forbids the making of such contracts, but also prohibits the courts from executing them. The public policy of the government must be sustained, and not hindered, by technical rulings on the admission of evidence. The laws relative to homesteads are liberally construed. They look towards the protection of the family, and they are therefore in the interest of the whole state.
The defendant here came into possession of the note sought to be executed after maturity. All the equities theretofore existing between the parties -to said note may be shown on the trial. T. J. Underwood is here, seeking the exemption of his homestead from-seizure. He is acting, not for himself individually, but as the head of a family, and for the benefit of the several members of his: family, who have an interest in that homestead; for their rights may not be exercised by them until after his, the beneficiary’s, decease.
The rehearing applied for is refused.
PROVOSTY, J.,
does not agree with the proposition that a debtor cannot mortgage his homestead without the consent of his wife, holding that the wife’s consent is required only for a waiver of the homestead right, but agrees that a rehearing should be refused.